DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al. (US 2016/0227459, IDS reference).
Regarding claims 1 and 11, Fujishiro et al. disclose A master base station (Figure 11, S-MeNB 200M1; Figure 3, eNB 200) in a communication system (Figure 11), the master base station comprising:
A transceiver (Figure 3, transceiver 210); and
A controller coupled with the transceiver (Figure 3, processor 240 coupled with transceiver 210) and configured to:
Transmit, to a target secondary base station (Figure 11, T-MeNB 200M2), a secondary base station addition request message (Figure 11, step S304), the secondary base station addition request message including first information (Figure 11 and paragraph 0161, step S304 request message includes SeNB information [first information]);
Receive, from the target secondary base station, a secondary base station addition acknowledge message (Figure 11, steps S306, S312), the secondary base station addition acknowledge message including second information associated with the first information (Figure 11 and paragraphs 0163, 0166-0167, steps S306, S312, S312 acknowledgement includes SeNB resource configuration [second information] which is associated with SeNB related configuration information [first information] included in the request of step S304. S306 acknowledgement includes information indicating the requirement for SeNB resource addition, which is associated with information in the request); and
Transmit, to a UE, a RRC reconfiguration message including the second information (Figure 11 and paragraph 0168, step S313 RRC reconfiguration message transmitted from S-MeNB 200M1 to UE 100, the message including SeNB resource configuration information),
Wherein the second information indicates that the UE continues a downlink reception or an uplink transmission with a source secondary base station after transmission of the RRC reconfiguration message before a first transmission on a RACH (Paragraph 0168, SeNB resource configuration corresponds to information for configuring the maintenance of the connection between SeNB 200S [a secondary source base station] and the UE 100 [Maintenance of the connection encompasses both downlink reception and uplink transmission with SeNB 200S]; Paragraph 0169, random access (synchronization) 
Regarding claims 3 and 13, Fujishiro et al. disclose wherein the secondary base station addition request message includes the first information based on UE capability information (Figure 11  and Paragraph 0161, step S304 request message SeNB information which further includes UE capabilities and the radio resource configuration of the UE).
Regarding claims 4 and 14, Fujishiro et al. disclose receiving, from the source secondary base station, a sequence number status transfer message; and transmitting, to the target secondary base station, the sequence number status transfer message (Paragraph 0032, transmitting SN status transfer message from source secondary base station to the target secondary base station via the master base station).
Regarding claims 5 and 15, Fujishiro et al. disclose A target secondary base station (Figure 11, T-MeNB 200M2; Figure 3, eNB 200) in a communication system (Figure 11), the master base station comprising:
A transceiver (Figure 3, transceiver 210); and
A controller coupled with the transceiver (Figure 3, processor 240 coupled with transceiver 210) and configured to:
Receive, from a master base station (Figure 11, T-MeNB 200M2), a secondary base station addition request message (Figure 11, step S304), the secondary base station addition request message including first information 
Transmit, to the master base station, a secondary base station addition acknowledge message (Figure 11, steps S306, S312), the secondary base station addition acknowledge message including second information associated with the first information (Figure 11 and paragraphs 0163, 0166-0167, steps S306, S312, S312 acknowledgement includes SeNB resource configuration [second information] which is associated with SeNB related configuration information [first information] included in the request of step S304. S306 acknowledgement includes information indicating the requirement for SeNB resource addition, which is associated with information in the request); and
Wherein a RRC reconfiguration message including the second information is transmitted to a UE (Figure 11 and paragraph 0168, step S313 RRC reconfiguration message transmitted from S-MeNB 200M1 to UE 100, the message including SeNB resource configuration information),
Wherein the second information indicates that the UE continues a downlink reception or an uplink transmission with a source secondary base station after transmission of the RRC reconfiguration message before a first transmission on a RACH 
Regarding claims 6 and 16, Fujishiro et al. disclose wherein the secondary base station addition request message includes the first information based on UE capability information (Figure 11  and Paragraph 0161, step S304 request message SeNB information which further includes UE capabilities and the radio resource configuration of the UE).
Regarding claims 7 and 17, Fujishiro et al. disclose receiving, from the master base station, a sequence number status transfer message (Paragraph 0032, transmitting SN status transfer message from source secondary base station to the target secondary base station via the master base station).
Regarding claims 8 and 18, Fujishiro et al. disclose a UE (Figure 11, UE 100; Figure 2, UE 100) in a communication system (Figure 11), the UE comprising:
A transceiver (Figure 2, transceiver 110); and
A controller coupled with the transceiver (Figure 2, processor 160 coupled with transceiver 110) and configured to:
Transmit, to a master bae station, UE capability information (Paragraphs 0160-0161 and figure 11, step S302, measurement report sent from UE to S-MeNB 200M1 [master base station] from which S-MeNB 200M1 determines UE capabilities to transmit as SeNB information to T-MeNB 200M2), and
After a secondary base station addition request message including fist information is transmitted from the master base station to a target secondary base station (Figure 11, step S304; Figure 11 and paragraph 0161, step S304 request message includes SeNB information [first information]) and a secondary base station addition acknowledge message including the second information associated with the first information is transmitted from the target secondary base station to the master base station (Figure 11, steps S306, S312; Figure 11 and paragraphs 0163, 0166-0167, steps S306, S312, S312 acknowledgement includes SeNB resource configuration [second information] which is associated with SeNB related configuration information [first information] included in the request of step S304. S306 acknowledgement includes information indicating the requirement for SeNB resource addition, which is associated with information in the request), receive, from the master base station, a RRC reconfiguration message including the second information (Figure 11 and paragraph 0168, step S313 RRC reconfiguration message transmitted from S-MeNB 200M1 to UE 100, the message including SeNB resource configuration information),
Wherein the second information indicates that the UE continues a downlink reception or an uplink transmission with a source secondary base station after transmission of the RRC reconfiguration message before a first transmission on a RACH (Paragraph 0168, SeNB resource configuration corresponds to information for configuring the maintenance of the connection between SeNB 200S [a secondary source base station] and the UE 100 [Maintenance of the connection encompasses both downlink reception and uplink transmission with SeNB 200S]; Paragraph 0169, random access (synchronization) may be omitted and indication of that omission may be included in the RRC reconfiguration message [before transmission or RACH]).
Regarding claims 9 and 19, Fujishiro et al. disclose transmitting, to the master base station, UE capability information (Paragraphs 0160-0161 and figure 11, step S302, measurement report sent from UE to S-MeNB 200M1 [master base station] from which S-MeNB wherein the secondary base station addition request message includes the first information based on UE capability information (Figure 11  and Paragraph 0161, step S304 request message SeNB information which further includes UE capabilities and the radio resource configuration of the UE).
Regarding claims 10 and 20, Fujishiro et al. disclose wherein the UE maintains a configuration for the source secondary base station before the first transmission on the RACH (Paragraph 0168, SeNB resource configuration corresponds to information for configuring the maintenance of the connection between SeNB 200S [a secondary source base station] and the UE 100 [Maintenance of the connection encompasses both downlink reception and uplink transmission with SeNB 200S]; Paragraph 0169, random access (synchronization) may be omitted and indication of that omission may be included in the RRC reconfiguration message [before transmission or RACH]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. as applied to claims 1 and 11 above, and further in view of Xu et al. (US 2017/0195935).
Regarding claims 2 and 12, Fujishiro et al. disclose the claimed invention above as well as wherein receiving the secondary base station addition acknowledge message further comprises transmitting, to the source secondary base station, a secondary base station release request message (Fujishiro et al, Figure 11 step S308). Fujishiro et al. do not disclose the following limitations found in Xu et al.: the release request message including third information, the third information indicating that the UE continues the downlink reception or the uplink transmission with the source secondary base station after the transmission of the RRC reconfiguration message before the first transmission on the RACH (Xu et al., Abstract, Paragraphs 0006, 0013-0014 and claim 8, SeNB release request message including second indication of keeping the bearers to the SeNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujishiro et al. with the teachings of Xu et al. in order to effectively perform inter-MeNB handover without changing the SeNB (Xu et al., Paragraph 0015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

December 28, 2021